UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-7265


KEITH D. WILSON,

                Petitioner - Appellant,

          v.

SUPERINTENDENT DON WOOD; SECRETARY OF CORRECTIONS THEODIS
BECK,

                Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  William L. Osteen,
Jr., District Judge. (1:06-cv-00408-WO-WWD)


Submitted:   February 9, 2012             Decided:   February 14, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith D. Wilson, Appellant Pro Se. Clarence Joe DelForge, III,
Assistant  Attorney  General,   Raleigh, North  Carolina,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Keith D. Wilson seeks to appeal the district court’s

order denying relief on his Fed. R. Civ. P. 60(b) motion for

reconsideration of the district court’s order denying relief on

his    28    U.S.C.          § 2254    (2006)           petition.           The    order      is     not

appealable         unless        a     circuit          justice        or     judge         issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(A) (2006);

Reid    v.       Angelone,       369    F.3d     363,          369    (4th    Cir.       2004).        A

certificate           of      appealability              will        not     issue       absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                          When the district court denies

relief      on    the      merits,     a   prisoner           satisfies       this      standard      by

demonstrating           that     reasonable             jurists       would       find      that     the

district         court’s      assessment        of       the    constitutional              claims    is

debatable        or     wrong.         Slack    v.       McDaniel,          529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling      is    debatable,         and     that       the    motion       states      a   debatable

claim of the denial of a constitutional right.                                    Slack, 529 U.S.

at    484-85.           We    have     independently            reviewed          the    record      and

conclude         that      Wilson      has     not       made        the    requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.             We dispense with oral argument because the facts

                                                    2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3